The opinion of the court was. delivered,
by Thompson, J.
This was a feigned issue to try the validity of an instrument purporting to be the last will of John Neel, deceased. It was contested by the heirs. The plaintiffs, — the Neels, — were the devisees. It was assailed on two grounds. First, for want of mental capacity in John Neel to make a will. Secondly, on account of alleged undue influence by members of the family of the devisees.
The testimony received and excepted to was of declarations of the testator, running hack to a period of nearly thirty years, and up to within a much later period, that he intended to “ leave his farm in the name of Neel,” and similar expressions, to witnesses at different and distant intervals. The reception of the evidence constitutes the first bill of exception, and is the only assignment of error in the case.
We are of opinion that it was clearly competent, certainly on the point of undue influence. It would strongly rebut the idea of any such influence on the mind of the testator when making his will, if it were shown that he made it in accordance with a long-cherished purpose, and especially when in the execution of that purpose he was keeping it, not only in the name but amongst his own blood-relations. This was the purpose of the evidence, and it is sustainable on express and clear authority: Sterrit v. Douglass, 2 Yates 46; Irish v. Smith, 8 S. & R. 573 ; 2 Greenl. Ev., note 4 to § 689; Stevens v. Vaneleve, 4 W. C. C. R. 266. The authority, 1 Grant 51, does not conflict with these views. Whether the testimony would have been competent if the question had been mental incapacity alone, it is not now necessary to determine. It was proper for the purpose mentioned, and
The judgment is affirmed.